PER CURIAM
The state concedes that the trial court erred when it ordered defendant to submit to breath tests at the request of a probation officer but failed to require that the officer first have reasonable grounds to believe that the test would disclose evidence of a probation violation. State v. Leen, 113 Or App 595, 832 P2d 49 (1992); State v. Robertson, 113 Or App 467, 833 P2d 326 (1992); State v. Hagger, 107 Or App 251, 810 P2d 1356 (1991). We accept the concession.
Convictions affirmed; remanded for resentencing.